               Case 4:21-cr-00351-JSW Document 19 Filed 09/10/21 Page 1 of 2




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division                                                 FILED
 4 SAMANTHA BENNETT (NYBN 5132063)
   Assistant United States Attorney                              Sep 10 2021
 5
          1301 Clay Street, Suite 340S                        SUSANY. SOONG
 6        Oakland, California 94612                      CLERK, U.S. DISTRICT COURT
          Telephone: (510) 637-3680
 7        FAX: (510) 637-3724                        NORTHERN DISTRICT OF CALIFORNIA
          samantha.bennett@usdoj.gov                              OAKLAND
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                          OAKLAND DIVISION
12

13   UNITED STATES OF AMERICA,                        )   CASE NO. CR 21-0351-2 JSW
                                                      )
14           Plaintiff,                               )   ORDER SEALING UNITED STATES’
                                                      )   MEMORANDUM OF POINTS AND
15      v.                                            )   AUTHORITIES IN SUPPORT OF MOTION
                                                      )   FOR PRETRIAL DETENTION AND EXHIBITS,
16   MATTHEW LEE PELTON,                              )   AND SEALING APPLICATION
                                                      )
17           Defendant.                               )
                                                      )
18
19

20           For the reasons set forth in the Government’s motion to seal, the motion to seal is hereby
21 GRANTED.

22           While there is a “strong presumption in favor of access to court records,” this presumption can
23 be overcome with “sufficiently compelling reasons for doing so.” Foltz v. State Farm Mut. Auto. Ins.

24 Co., 331 F.3d 1122, 1135 (9th Cir.2003); Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1178

25 (9th Cir. 2006). A court may seal records only when it finds “a compelling reason and articulate[s] the

26 factual basis for its ruling, without relying on hypothesis or conjecture.” Ctr. for Auto Safety v. Chrysler

27 Grp., LLC, 809 F.3d 1092, 1096–97 (9th Cir.), cert. denied sub nom. What constitutes a “compelling

28 reason” is “best left to the sound discretion of the trial court.” Id. at 1097. The applicable standard here

     SEALING ORDER CR 21-0351-2                       1
     JSW
               Case 4:21-cr-00351-JSW Document 19 Filed 09/10/21 Page 2 of 2




 1 is “sufficiently compelling reason” not “good cause.”

 2           The Government has presented sufficiently compelling reasons to seal the portions of documents

 3 identified in the table below, and the proposed under seal filings are narrowly tailored. 18 U.S.C. §

 4 3509(d)(2) requires that information concerning child victims be kept confidential and filed under seal,

 5 and under 18 U.S.C. § 3771(a)(9), the victims have a right to be treated “with respect for their dignity

 6 and privacy.” The information in the portions of the government’s motion described in the table below,

 7 and in the four exhibits, tends to identify child victims in this case, and disclosure would violate the

 8 victims’ rights to be treated “with respect for their dignity and privacy.” The proposed under seal filing

 9 of the documents will sufficiently protect the privacy interests of the child victims, which is required by

10 law.

11    Document                                                 Proposed Redactions
      Government’s Motion for Detention                        Page 1, portions of lines 2, 4-5, 9-10
12                                                             Page 3, portions of lines 25-26
                                                               Page 4, portions of lines 1-10
13                                                             Page 5, portions of lines 9-12, 14-15
      Bennett Declaration in Support of Government’s Motion    No redactions requested
14    for Detention
      Exhibit 1                                                Entirety of Exhibit 1
15    Exhibit 2                                                Entirety of Exhibit 2
      Exhibit 3                                                Entirety of Exhibit 3
16    Exhibit 4                                                Entirety of Exhibit 4

17

18           ACCORDINGLY, IT IS HEREBY ORDERED that the unredacted versions of the

19 Government’s motion for detention and the exhibits attached to the Bennett declaration in support of the

20 Government’s motion for detention be sealed until further order of the Court. Redacted versions of the

21 Government’s motion for detention and exhibits to the declaration in support of the motion, with

22 narrowly tailored redactions according to the table above, shall be filed on the public docket.

23

24           IT IS SO ORDERED.                                                       S DISTRICT
                                                                                  ATE           C
                                                                                 T
25
                                                                                                       O
                                                                             S




                                                                                                        U
                                                                           ED




                                                                                                         RT
                                                                       UNIT




                                                                                               TED
26 DATED: September 10, 2021                                                             GRAN ________________
                                                                                                               R NIA




                                                              HONORABLE NATHANAEL M. COUSINS
27                                                            UNITED STATES hMAGISTRATE
                                                                                      Cousins      JUDGE
                                                                        NO




                                                                             anael M.
                                                                                 Judge Nat
                                                                                                               FO
                                                                         RT




                                                                                                           LI




28                                                                              ER
                                                                           H




                                                                                                       A




                                                                                     N                     C
                                                                                                       F
                                                                                         D IS T IC T O
                                                                                               R
     SEALING ORDER CR 21-0351-2                           2
     JSW
